Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 16-18 are new.
	Claim 4 is canceled.
	Claims 1-3 and 5-18 are pending.
	Claims 2, 3 and 5-10 are withdrawn.
	Claims 1 and 11-18 are under examination. Applicant’s amendments and IDS have necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 3/14/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 11, 13 and 14 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103300063A (GOOGLE Translation). Since claims 1 and 13 are being interpreted 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: Claims 1 and 13 recite: “100ppm”, which requires a space ‘100 ppm’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 1 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Dichloroisocyanuric or trichlorocyanuric acids;
Organic or inorganic acids;
Calcium chloride;
Excipients; and
End product of the reaction of the components hypochlorous acid.
Accordingly, the metes and bounds cannot be ascertained when there is more than one reasonable interpretation of the claim scope. It is noted that the specification teaches that, after adding water to the composition, hypochlorous acid with a concentration of 100 ppm or higher is produced (page 6, lines 15-17). However, please note that "[W]hile it is true that claims are to be interpreted in light of the specification and with a view to ascertaining the invention, it does not follow that limitations from the specification may be read into the claims." Sjolund v. Musland, 847 F.2d 1573, 1581 (Fed. Cir. 1988). From MPEP 2173.05(q): “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to  Ex Parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision "hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite." Id. See also In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014). Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. In the interest of compact prosecution, the claims will be examined as they read on a concentration of hypochlorous acid is 100 ppm or higher. Correction is required. 

2. Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the functional limitation (Examiner added emphasis): “when the hypochlorous acid disinfectant powder is dissolved in water, a stable hypochlorous acid disinfectant solution is formed capable of performing disinfection or sterilization”. First of all, in chemistry a chemical substance is stable when they remain in the same chemical state and is not liable to undergo physical change. But here the solution is reactive in order to be capable of performing disinfection or sterilization, which means reacting with microorganisms, and thus unstable in that regard. Secondly, it is unclear if Applicant Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350-51 (Fed.Cir.2005)). Also note that where values can vary depending on the basis for their determination, the claimed subject matter may be indefinite.  See Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003) (holding that, where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it). Such is the present case here. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. Correction is required. In the interest of compact prosecution, claim 16 will be examined where the combination of components naturally produces some degree of stable solution when mixed with water.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN106957070A (IDS filed 3/11/22). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Applicant claims, for example:

    PNG
    media_image1.png
    446
    1027
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    902
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    384
    907
    media_image3.png
    Greyscale

For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MPEP 2111.03(III)). Please note that the claim element that uses capable of-type language does not impose any requirement that the composition actually perform the function. A claim that uses “capable of”-type language covers compositions that have the recited components and which are capable of performing the recited functions.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1 and 11-18, CN106957070A teaches a composition to purify water comprising 5-35% oxidant; 5-50% inorganic coagulant; 1-15% calcium salt (Abstract; claim 1) where the oxidant is symclosene, which is trichloroisocyanuric acid (claim 2); the inorganic coagulant is sodium dihydrogen phosphate (claim 3) and the calcium salt is calcium chloride (claim 5). Please note that regarding overlapping ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). CN106957070A also teach adding an organic or inorganic acid source such as citric acid and sodium acid carbonate (NaHCO3) and an alkali source such as sodium carbonate (claim 6). Since CN106957070A teach simple mixing and stirring of the same components that are instantly claimed to make the composition (content of the invention), then the resulting mixture is also a powder as instant claimed implicitly having the functional limitation of when the powder is dissolved in water a stable hypochlorous acid disinfectant solution is formed capable of having a concentration of 100 ppm or greater and capable of performing disinfection or sterilization. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
3) in the composition. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a disinfectant research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add 3-12 wt% excipients or 5-10 wt% sodium bicarbonate in the composition of CN106957070A and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is merely routine optimization of the amount of each component taught by CN106957070A to have a remainder be 3-12 wt% excipients with a reasonable expectation of success. For example, there could be 2% sorbing material and 1% gas producing disintegrant (claim 1) for a total of 3% excipients. See MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). With respect to the limitation of adding 5-10 wt% sodium bicarbonate, CN106957070A teaches adding a gas producing disintegrant comprising an acid source and an alkali source such as sodium acid carbonate (NaHCO3) (claim 6) where the gas producing disintegrant is present in an amount of 1~20% (claim 1). CN106957070A teaches an acid source to alkali source ratio of 1~2:1 (claim 6). For example, the ordinary artisan can envisage a composition with 5% acid source and 5% NaHCO3 alkali source for a 1:1 ratio. Thus, adding 5-10% sodium bicarbonate appears entirely obvious over the disclosure of CN106957070A and the ordinary artisan would add that amount with a reasonable expectation of success. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN103300063A (GOOGLE Translation) and Panicheva et al. (US 9414584).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image4.png
    397
    893
    media_image4.png
    Greyscale



Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claim 16, CN103300063A discloses a solid powder (pulvis; page 2 of 7) hypochlorous acid (HOCl) disinfectant with good sterilization effect (Abstract) comprising:
10-50% free halogen source dichloroisocyanuric acid or symclosene (trichloroisocyanuric acid), which naturally comes as a powder (claims 1 and 3);
10-50% dry filler calcium chloride (claims 1 and 2);
30-50% inorganic acid or organic acid as main ingredient (claims 1 and 4-6); and
5-20% excipient activation promoter (claim 1; Abstract). 
MPEP 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Some degree of stability is naturally present. 
With regard to instant claim 17, CN103300063A discloses that the organic acid is citric acid (claim 5). 
2PO4) to stabilize the composition (Example 1, lines 55-60). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and CN103300063A is that CN103300063A do not expressly teach when the hypochlorous acid disinfectant powder is dissolved in water, a stable hypochlorous acid disinfectant solution is formed capable of performing disinfection or sterilization and further comprising 5-10 wt% of sodium bicarbonate. This deficiency in CN103300063A is cured by the teachings of Panicheva et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a disinfection research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from disinfection chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the powder composition of CN103300063A and when the disinfectant powder is dissolved in water, a stable hypochlorous acid disinfectant solution is formed capable of performing disinfection or sterilization and further comprising 5-10 wt% of sodium bicarbonate, as suggested by Panicheva et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. CN103300063A is all about generating hypochlorous acid from dichloroisocyanuric acid or symclosene when the powder is dissolved in water, which is the same source of hypochlorous acid as taught by Applicant. The ordinary artisan understands that hypochlorous acid is highly reactive and would add an optimal amount of sodium bicarbonate to stabilize the hypochlorous acid produced, as suggested by Panicheva et al., such that it can be maximally present to react with its intended target. Accordingly, adding 5-10 wt% sodium bicarbonate appears to be nothing more than routine optimization by the ordinary artisan in the absence of evidence to the contrary. Thus, the ordinary artisan would have a reasonable expectation of success in adding 5-10 wt% sodium bicarbonate to the powder composition of CN103300063A and produce 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dewey et al. (US 4025628) discloses powder compositions comprising 15-40 wt% dichloroisocyanurate, sodium sulfate, citric acid and monobasic sodium phosphate that when mixed with water produce 3000-7000 ppm titratable chlorine (Abstract; column 3, lines 1-3 and 46-60; claim 6), which ostensibly includes hypochlorous acid. Dewey et al. do not teach or suggest adding calcium chloride to the composition, which is known to be a filler as taught by CN103300063A (claim 2). Dewey et al. direct the artisan to chlorinated paraffin to serve as a barrier between the cyanurate granules and other components in the formulation (column 3, lines 25-27), as well as sorbitol or other emollients (column 2, lines 50-60; Table I) but there is no disclosure of calcium chloride. While it is noted that Dewey et al. add sodium sulfate pH buffer to maintain the desired pH (column 3, lines 15-19), where the sodium sulfate would serve to provide sodium to neutralize acid such as in the sodium sulfate/sodium bisulfate buffer system, adding calcium chloride would not appear to achieve the same buffering capacity and therefore they are not functionally equivalent species in this regard. Accordingly, it is the Examiner’s position that it would be hindsight to add calcium chloride to the powder composition of Dewey et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/11/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613